Citation Nr: 0018013	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  98-14 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an earlier effective date for a 100 percent 
evaluation for a gastrointestinal disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel

INTRODUCTION

The veteran served on active duty from September 1991 through 
March 1995 when he was placed on the Temporary Disability 
Retired List.  By rating action dated in November 1995 the 
Department of Veterans Affairs (VA) Regional Office 
Baltimore, Maryland, granted service connection for 
conditions including ulcerative colitis, rated 30 percent 
disabling effective from April 1, 1995.  Service connection 
for primary sclerosing cholangitis was denied.  The veteran 
was duly notified of the decision and did not submit an 
appeal.  

In November 1996 the veteran reopened his claim.  In 
subsequent rating actions the evaluation for the ulcerative 
colitis was increased from 30 percent to a 100 percent 
schedular evaluation effective in November 1996.  Service 
connection for primary sclerosing cholangitis was also 
granted  The veteran appealed; seeking an earlier effective 
date for the increased rating for the ulcerative colitis.  It 
has also been maintained that the November 1995 rating action 
had involved clear and unmistakable error in failing to grant 
service connection for the cholangitis at that time.  In 
March 1999 the veteran testified at a hearing before a member 
of the Board of Veterans' Appeals (Board) sitting in 
Washington, D.C.  The case is now before the Board for 
appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.  

2.  The veteran submitted his initial claim for VA disability 
benefits for conditions including ulcerative colitis and 
cholangitis in March 1995. 

3.  When he was examined by the VA in September 1995 the 
diagnoses included ulcerative colitis of short duration, 
asymptomatic while on Prednisone.  A diagnosis of primary 
sclerosing cholangitis by biopsy was also made, but this 
condition was clinically asymptomatic.  

4.  By rating action dated in November 1995 service 
connection was granted for ulcerative colitis, and the 
disability was rated 30 percent disabling effective April 1, 
1995.  Service connection for primary sclerosing cholangitis 
by biopsy was denied.  The veteran was duly notified of the 
decisions and did not submit an appeal.  

5.  The veteran reopened his claim in November 1996.

6.  In July 1997 the evaluation for the veteran's ulcerative 
colitis was increased from 30 percent to 60 percent effective 
in November 1996.  Service connection was granted for primary 
sclerosing cholangitis.  It was rated 10 percent disabling 
effective in November 1996. 

7.  The veteran appealed from the July 1997 rating action and 
also asserted that the November 1995 rating action had 
involved clear and unmistakable error in failing to grant 
service connection for cholangitis.  

8.  In July 1998 the regional office determined that service 
connection for primary sclerosing cholangitis was in order, 
effective April 1, 1995.  The disability was rated within the 
rating for his ulcerative colitis.  The evaluation for the 
ulcerative colitis with cholangitis was increased from 
60 percent to 100 percent effective November 26, 1996.  

9.  The November 1995 rating action which determined that his 
ulcerative colitis was 30 percent disabling was reasonably 
supported by the evidence of record at that time.  

CONCLUSIONS OF LAW

1.  The November 1995 rating action did not involve clear and 
unmistakable error in rating his colitis and is final.  
38 C.F.R. §§ 3.104, 3.105 (1999).  

2.  An effective date for a 100 percent evaluation for the 
veteran's ulcerative colitis with cholangitis prior to the 
November 1996 date of receipt of reopened claim is not 
warranted.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§ 3.400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  

I.  Background

The veteran was hospitalized during November and December 
1994 at the National Naval Medical Center, Bethesda in 
connection with medical board proceedings.  He had had a 
history of pulmonary infiltrates, restrictive lung disease, 
shortness of breath, and bloody diarrhea.  While hospitalized 
a flexible sigmoidoscopy and colonoscopy had showed evidence 
of ulcerative colitis, but no evidence of hepatosplenomegaly.  
He had no peritoneal signs.  Another study showed that he 
also had primary sclerosing cholangitis (a progressive, 
chronic fibrosing inflamation of the bile ducts of unknown 
cause, but associated with chronic ulcerative colitis). In 
February 1995, the Navy Physical Evaluation Board found the 
veteran to be unfit for duty and placed him on the temporary 
disability retired list due to ulcerative colitis, primary 
sclerosing cholangitis and pulmonary infiltrates.  

The veteran's initial claim for VA disability benefits was 
submitted in March 1995.  He referred to conditions including 
ulcerative colitis and cholangitis.  

The veteran was hospitalized by the VA from May 21 to May 23, 
1995, with complaints of stomach cramps and bloody stool for 
two days.  He was discharged when stable and placed on 
Tagamet and Prednisone.  The discharge diagnosis was 
ulcerative colitis, acute exacerbation.  

The veteran was afforded a VA general medical examination in 
September 1995.  It was noted that in 1994 he had complained 
of bloody diarrhea and a diagnosis of ulcerative colitis had 
been made.  His current medication for that condition was 
Prednisone.  He had remained asymptomatic while on the 
medication but his symptoms returned when the medication was 
stopped on one occasion.  He had also been found to have 
primary sclerosing cholangitis by biopsy.  He had no history 
of hepatitis or other liver disease.  He was not given any 
treatment and had remained asymptomatic.  He had not had 
jaundice.  On examination the veteran was described as well 
developed, well nourished, tall and thin.  He was 6 feet 5 
inches tall and weighed 169 pounds.  The abdomen was soft and 
without organomegaly or tenderness to palpation.  The liver 
and spleen were not enlarged by palpation or percussion.  
Bowel sounds were within normal limits.  

The diagnoses included ulcerative colitis of short duration.  
The examiner stated that the veteran remained asymptomatic 
while on Prednisone.  He took no other medications.  A 
diagnosis of primary sclerosing cholangitis by biopsy was 
also made, but it was asymptomatic and he was not on any 
medications. 

By rating action dated in November 1995 service connection 
was granted for ulcerative colitis, rated 30 percent 
disabling effective from April 1, 1995.  Service connection 
for primary sclerosing cholangitis by biopsy was denied.  The 
veteran was duly notified of the decision and did not submit 
an appeal.  

In November 1996, the veteran submitted a reopened claim for 
VA disability benefits.  

The regional office later received a report by the National 
Naval Medical Center Bethesda reflecting that he had been 
seen for reevaluation in January 1997.  Since November 1995 
he had experienced multiple flares of ulcerative pancolitis.  
He had experienced four flares of ulcerative colitis from 
December 1995 to December 1996.  Each flare was characterized 
by mild abdominal cramping, 6 to 8 loose diarrheal stools per 
day, intermittent fevers and mild fatigue.  Due to the 
frequent diarrhea the veteran's ability to complete his 
schoolwork and perform his duties on his job were inhibited.  
Each flare lasted about 3 to 4 weeks and required treatment 
with a Prednisone taper which was the only medicine he could 
safely take for the ulcerative colitis.  He had been offered 
an evaluation for possible colorectal surgery but at the 
current time he did not wish a colectomy.  

He had not developed symptoms of cirrhosis secondary to his 
primary sclerosing cholangitis.  It was concluded that that 
condition was directly secondary to the ulcerative colitis.  
The veteran had complained of mild to moderate fatigue on a 
continual basis over the course of the previous year.  
Laboratory studies indicated that the veteran had a 
significant iron deficiency anemia.  He had been started on 
iron sulfate to treat that condition.  The most likely cause 
of the iron deficiency anemia was continued blood loss 
through the diarrheal stools during frequent ulcerative 
colitis exacerbations.  The veteran remained mildly 
malnourished, although he attempted to eat a regular diet and 
continued to maintain a weight of 168 pounds.  The diagnoses 
were ulcerative pancolitis, primary sclerosing cholangitis 
secondary to the ulcerative pancolitis, iron deficiency 
anemia and mild malnutrition.  

On a VA gastrointestinal examination in May 1997, there was 
tenderness in the right upper quadrant but no mass was 
present and no liver or spleen enlargement was present.  
There were no rebound tenderness and bowel sounds were 
active.  Diagnoses were made of active ulcerative colitis, 
continued diarrhea with 4 to 5 bowel movements a day and 
anemia under treatment with iron.  

By rating action dated in July 1997 the evaluation for the 
veteran's ulcerative colitis was increased from 30 percent to 
60 percent effective from November 21, 1996.  Service 
connection was also granted for primary sclerosing 
cholangitis, rated 10 percent disabling effective November 
21, 1996. 

The veteran was hospitalized at the National Naval Medical 
Center Bethesda during August and September 1997 for the 
sudden onset of sharp, right upper quadrant pain.  He also 
complained of rectal pain.  He reported having fever and 
vomiting prior to admission.  The discharge diagnoses 
included stable ulcerative colitis and primary sclerosing 
cholangitis.  In October 1997, a U.S. Navy physician 
expressed the opinion that because of the veteran's illness 
and the frequency of his appointments at the National Naval 
Medical Center it was not possible for him to hold any steady 
employment until his recuperation was completed.  

In May 1998 the veteran was afforded a periodic physical 
examination by the service department.  It was noted that 
since the last evaluation his pulmonary symptoms had resolved 
with discontinuance of the drug, Azulfidine and steroids.  He 
had remained asymptomatic without any dyspnea, cough, chest 
pain or hemoptysis.  From the pulmonary standpoint he 
remained asymptomatic.  Based on that examination, the Navy 
placed him on the Permanent Disability Retired List.

The veteran was afforded a VA gastrointestinal examination in 
June 1998.  He had episodes of diarrhea two times per month 
that could last 7 to 9 days.  When the diarrhea flared up and 
the colitis was active he was placed on Prednisone.  He had 
been told that he had malnutrition and had been placed on 
iron pills for anemia.  On examination the veteran appeared 
chronically ill.  He was very thin for his height.  His 
weight was 178 pounds.  The abdomen was soft and nontender, 
with no palpable organomegaly.  The impressions included 
ulcerative colitis with recurrent flareups, sclerosing 
cholangitis, malnutrition, restrictive lung disease and 
developing cirrhosis.  

In a July 1998 rating action the regional office determined 
that the correct effective date for the grant of service 
connection for the veteran's primary sclerosing cholangitis 
was April 1, 1995.  The rating for the disability as of that 
date was included within the rating for the service-connected 
ulcerative colitis.  The evaluation of the ulcerative colitis 
with primary sclerosing cholangitis was increased from 60 
percent to 100 percent as of November 1996.  The effective 
date was set as November 26, 1996 instead of November 21, 
1996.  The regional office noted that the veteran's claim was 
dated November 21, 1996, but had no VA date stamp.  The 
effective date of November 26, 1996 was assumed to be the 
date of receipt of the claim, because that was the date 
control was established at the regional office.

During the March 1999 Board hearing, the veteran related that 
when he got out of service in 1995 he was fatigued and in and 
out of the hospital.  He had a loss of appetite and diarrhea 
could not maintain a steady weight.  He had worked for the 
Post Office for about eight months after service but had 
missed considerable time from work due to his disabilities 
and was no longer able to work.  He was attending college 
under a VA vocational rehabilitation program.  His doctors 
had told him he would have to leave school because of his 
conditions.  When he was released from the Navy in March 1995 
he had been placed on the temporary disability retired list 
and was found to be permanently disabled in early 1998.  It 
was asserted that the record as it stood in 1995 was 
sufficient to grant a 100 percent evaluation for the 
veteran's service-connected disabilities effective from the 
time of his discharge from service.  It was maintained that 
the November 1995 rating action had not taken into account 
the veteran's primary sclerosing cholangitis which the Navy 
had evaluated as 30 percent disabling.  

II.  Analysis

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding on all field offices of 
the VA as to conclusions based on evidence on file at that 
time and will not be subject to revision on the same factual 
basis except by duly constituted appellate authorities or 
except as provided in 38 C.F.R. § 3.105.  38 C.F.R. 
§ 3.104(a).  

Previous determinations on which an action was predicated, 
including decisions of service connection will be accepted as 
correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal of a prior decision on the grounds of 
clear and unmistakable error has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance or a claim for 
increase will be the date of receipt of a claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  

Except as provided in paragraph (o)(2) of this section, the 
date of an increase in disability compensation is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(o).  

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
the claim is received within one year from such date; 
otherwise, the effective date is the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2).  

A 30 percent evaluation is provided for ulcerative colitis 
when the condition is moderately severe with frequent 
exacerbations.  A 60 percent evaluation is provided when the 
condition is severe with numerous attacks a year and 
malnutrition with the health being only fair during 
remissions.  A 100 percent evaluation is provided when the 
condition is pronounced resulting in marked malnutrition, 
anemia and general debility or with serious complications 
such as liver abscesses.  38 C.F.R. Part 4, Code 7323.  

Chronic cholangitis is rated as for chronic cholecystitis.  
38 C.F.R. Part 4, Code 7316.  A noncompensable evaluation is 
provided for chronic cholecystitis when the condition is 
mild.  A 10 percent evaluation is provided when the condition 
is moderate with gallbladder dyspepsia confirmed by X-ray 
technique and with infrequent attacks (not over 2 or 3 a 
year) of gallbladder colic with or without jaundice.  A 
30 percent evaluation is provided when the condition is 
severe with frequent attacks of gallbladder colic.  38 C.F.R. 
Part 4, Code 7314.  

Ratings under Diagnostic Code 7301 to 7329, inclusive, 7331, 
7342 and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
evaluation.  38 C.F.R. § 4.114.

In the case of Fugo v. Brown, 6 Vet. App. 40 (1993) the U.S. 
Court of Appeals for Veterans Claims defined "clear and 
unmistakable error" as that kind of error of fact or law that 
when called to the attention of later reviewers compelled the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error. 

In a later case the U.S. Court of Appeals for Veterans Claims 
propounded a three-pronged test to determine whether clear 
and unmistakable error is present in a prior determination.  
(1) Either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e. more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied, (2) the error must be "undebatable" 
and of the sort "which had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994), (quoting Russell v. Principi, 
3 Vet. App. 310, 313-14 (1992) (en banc)).  

In a November 1995 rating action service connection was 
granted for conditions including ulcerative colitis, rated 30 
percent disabling effective from April 1, 1995.  Service 
connection for primary sclerosing cholangitis was denied at 
that time.  However, in a July 1998 rating action the 
effective date for service connection for primary sclerosing 
cholangitis was set as April 1, 1995.  Thus, that action 
removed whatever error was made in the November 1995 rating 
action in failing to grant service connection for the primary 
sclerosing cholangitis. 

Turning now to considering the question of the proper rating 
for assignment by the November 1995 rating action, the record 
reflects that at that time the evidence of record included 
the veteran's service medical records which reflected that he 
had been hospitalized at the National Naval Medical Center 
Bethesda in November and December 1994 for conditions 
including ulcerative colitis and primary sclerosing 
cholangitis.  He was also hospitalized at a VA medical center 
in May 1995 for ulcerative colitis.  However, his symptoms 
abated with treatment.  When he was afforded the VA general 
medical examination in September 1995 it was indicated that 
his ulcerative colitis had remained asymptomatic while he was 
taking Prednisone.  His primary sclerosing cholangitis had 
also been asymptomatic.  He had no history of hepatitis or 
other liver disease and had not had jaundice.  On physical 
examination the abdomen was soft without organomegaly or 
tenderness to palpation.  The liver and spleen were not 
enlarged by palpation or percussion.  On the basis of the 
evidence of record at the time of the November 1995 rating 
action, the Board is unable to conclude that that rating 
action involved clear and unmistakable error since it was 
reasonably supported by the evidence of record at the time 
the decision was made.  Although the Navy Physical Evaluation 
Board assigned evaluations of 30 percent each for the 
veteran's ulcerative colitis and primary sclerosing 
cholangitis, such separate evaluations would be incorrect 
under the VA rating schedule, 38 C.F.R. Part 4, since that 
schedule permits only a single evaluation for 
gastrointestinal disability under the diagnostic code which 
reflects the predominant disability picture.  38 C.F.R.§  
4.114.  While the veteran's gastrointestinal disability 
rapidly became worse, thereafter, at the time of the November 
1995 rating, the evidence showed he was having occasional 
exacerbations of his ulcerative colitis, but was asymptomatic 
otherwise.  His cholangitis was also asymptomatic.  He was 
employed on a full time basis.  These finding are clearly 
consistent with the 30 percent rating which was assigned.  
Accordingly, under the circumstances, it follows that a 
100 percent evaluation 
for the veteran's ulcerative colitis and cholangitis would 
not have been warranted effective from April 1, 1995, the day 
following his separation from active military service, and 
the rating action which so found could not have, based on the 
evidence then of record, been clear and unmistakable error.   

In November 1996, the veteran submitted a reopened claim for 
VA disability benefits and following the receipt of 
additional evidence including a January 1997 report by the 
National Naval Medical Center Bethesda and a VA 
gastrointestinal examination in May 1997, the evaluation for 
the ulcerative colitis was increased from 30 percent to 60 
percent effective in November 1996.  Service connection was 
also subsequently granted for primary sclerosing cholangitis, 
and it was recognized that the effective date for that rating 
was April 1, 1995.  

The rating action of July 1998 changed the effective date 
from November 21, to November 26, 1996.  That action was 
incorrect.  A claim is effective the date of receipt.  Since 
the date of receipt was not entered, it must be presumed to 
have been  received on the date signed.  The date VA control 
was established is a date set for internal administrative 
purposes, and cannot be applied to determine the correct date 
of claim.  However, the difference is legally insignificant.  
Whether the claim was received on November 21 or November 26, 
1996 is immaterial since payment of monetary benefits based 
on original, reopened, or increased awards of compensation 
may not be made for any period prior to the first day of the 
calendar month following the month in which the award became 
effective.  38 C.F.R.§  3.31.  Since it is undisputed that 
the claim was received in November, the payment amount 
increased as of December 1 in any event.  

In a July 1998 rating action the primary sclerosing 
cholangitis was recognized as service connected and rated 
with the service-connected ulcerative colitis effective April 
1, 1995.  The schedular evaluation for the ulcerative colitis 
with primary sclerosing cholangitis was increased from 
60 percent to 100 percent disabling effective from the 
November 1996 date of receipt of reopened claim.  In the 
Board's judgment, that is the earliest date from which the 
100 percent evaluation for the ulcerative colitis/cholangitis 
may be assigned.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
There is no medical evidence of record during the period from 
the November 1995 rating action to the reopened claim in 
November 1996 indicating an increase in severity of the 
veteran's ulcerative colitis/cholangitis or that the criteria 
for an evaluation in excess of 30 percent for those 
conditions under the applicable diagnostic codes were met 
during that period of time.  Accordingly, under the 
circumstances, it follows that favorable action in connection 
with the veteran's appeal for an earlier effective date for 
the grant of a 100 percent evaluation for his ulcerative 
colitis/cholangitis is not in order. 


ORDER

Entitlement to an earlier effective date for a 100 percent 
evaluation for the veteran's gastrointestinal disability is 
not warranted.  The appeal is denied.  



		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

